Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1 and 4-10 are pending, claim 10 having been withdrawn and claims 2 and 3 having been cancelled.  Applicant's response filed January 20, 2022 is acknowledged.
Claims 1 and 4-9 will be examined on the merits.

Claim Objections
The objection to claim 1 is withdrawn based on Applicant’s amendments to the claim.

Claim Rejections - 35 USC § 112
The rejection of claims 1-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn based on Applicant’s amendments of the claims.
The rejection of claim 2 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn based on Applicant’s cancellation of the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2017/0022460 to Suchard in view of U.S. Patent No. 5,283,990 to Shank, Jr. and U.S. Patent No. 5,597,761 to Miller et al.
 As to claim 1, Suchard discloses a system capable of in-process cleaning of external surfaces of heat-transfer tubes of a heat-transfer system that removes or delivers heat from or to a process flow, the system comprising: an abrasive blasting machine using dry-cleaning solids (where it is understood that the dry-cleaning solids comes from a dry-cleaning solids source) and a compressed air generator (read as second source of dry air) (see Suchard paragraphs [0012]-[0014] disclosing dry-cleaning solids); paragraphs [0032]-[0033] disclosing the abrasive blasting machine); and a lance to spray the dry-cleaning mixture and capable of spraying on external surfaces of heat-transfer tubes of the heat-transfer system to remove scale or fouling from the external surfaces for increasing thermal efficiency of the heat-transfer systems during heat transfer operation (see Suchard paragraphs [0032]-[0038] disclosing a lance with dry solids and gases and [0027[ disclosing waterless cleaning).
While Suchard discloses that the abrasive blasting machine has a water separator or air dryer, it is known in the art of abrasive cleaning that the abrasive blasting machines can operate without a dryer.  Shank discloses a similar abrasive blasting device wherein the abrasive blasting machine comprises a first source of the dry-cleaning solids (see Shank Fig. 1, ref.#22; col. 4, lines 25-30), a second source of compressed air (see Shank Fig. 1, ref.#24; col. 4, lines 30-32) and where the blasting machine does not contain a dryer and is configured to mix the dry-cleaning solids with the air to form a dry-cleaning mixture (see Shank Fig. 1, ref.#20; col. 4, lines 26-38).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Suchard to use the abrasive blasting machine of Shank to supply the dry-cleaning mixture to the lance and the results would have been predictable (supply of dry-cleaning solids with compressed air; see MPEP 2143(I)(B) where simple substitution of one known element for another to obtain predictable results is prima facie obvious).
To the extent that it could be argued that Suchard and Shank does not explicitly disclose dry air, Miller discloses that it is known in the art that dry air or nitrogen can be used as the pressurized gas in an abrasive blasting machine (see Miller col. 4, lines 8-14).  It would have been obvious to one of 
With respect to the intended use recitations of claim 1 and recitations drawn to processing materials or articles worked upon, which do not provide structural relevancy to the claimed apparatus invention, the courts have ruled the following:  claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); and the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  Recitations directed to the intended use and the object to be worked upon does not provide structural relevancy and as such, the deposits and associated heat-transfer tubes of a heat-transfer system and spraying to remove scale to increase thermal efficiency does not provide structural relevancy to the claims.  Furthermore, it is noted that Suchard discloses that the lance can be used to clean finned tubes bundles of an air cooler (see Suchard Fig. 2).
As to claim 4, the combination of Suchard, Shank and Miller discloses that the pressure of the air can range from 75 to 180 psi (see Suchard paragraph [0038]; see also Shank col. 1, lines 29-32 where typical dry blasting is performed from 30 to 150 psi).
As to claim 5, the combination of Suchard, Shank and Miller discloses that the dry powder can be sodium carbonate, sodium bicarbonate, sodium hydroxide and/or silica (see Suchard paragraphs [0012]-[0014]; see also Shank col. 7, lines 47-67).
As to claim 7, the combination of Suchard, Shank and Miller discloses that the lance can have an internal diameter between ½” and 1” (~13 mm to ~25 mm) (see Suchard Fig. 3a).
As to claim 8, the combination of Suchard, Shank and Miller discloses that the lance can have a length of 2 ft to 10 ft (~610 mm to ~3048 mm) (see Suchard Fig. 3b).
As to claim 9, the combination of Suchard, Shank and Miller discloses that the powder can have a particle size between 20-100 microns (see Suchard paragraph [0015]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2017/0022460 to Suchard in view of U.S. Patent No. 5,283,990 to Shank, Jr. and U.S. Patent No. 5,957,761 to Miller et al. as applied to claim 1 above, and further in view of U.S. Patent No. 6,186,869 to MacFarlane et al. and/or U.S. Patent No. 7,753,290 to Jacques et al.
Suchard, Shank and Miller are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 6, the combination of Suchard, Shank and Miller does not explicitly disclose the lance material. Use of steel is well known in the art and does not provide patentable significance (see MacFarlane col. 5, lines 32-54 disclosing a similar sprayer wherein the sprayer material is stainless steel; Shank col. 6, lines 12-15 disclosing the use of stainless steel for a blasting nozzle; or see Jacques col. 8, lines 7-14 disclosing a similar sprayer wherein the sprayer material can be stainless steel as well as disclosing that use of stainless steel may increase the strength and corrosion resistance of the part).  It would have been obvious to one of ordinary skill in the art at the time of filing to use stainless steel as .

Claims 1, 4, 5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,543,444 to Mehta in view of U.S. Patent App. Pub. No. 2017/0022460 to Suchard and U.S. Patent No. 5,957,761 to Miller et al.
 As to claim 1, Mehta discloses a system capable of in-process cleaning of external surfaces of heat-transfer tubes of a heat-transfer system that removes or delivers heat from or to a process flow, the system comprising: a first source comprising an abrasive (see Mehta Fig. 1, ref.#56; col. 6, lines 37-54); a second source comprising at least dry air (see Mehta Fig. 1, ref.#2; col. 2, lines 37-40); a dryer-less blasting machine configured to mix the dry-cleaning solids and the dry air to form a dry-cleaning mixture (see Mehta Fig. 1, ref.#5; col. 2, lines 57-72); and a discharge nozzle with handle in fluid connection to the blasting machine to spray the dry-cleaning mixture and capable of spraying on the external surfaces of heat-transfer tubes of a heat-transfer system to remove scale or fouling from the external surfaces for increasing thermal efficiency of the heat-transfer system during heat transfer operation.
While the abrasive/grit disclosed by Mehta can be considered a dry-cleaning solids, to the extent that it could be argued that the abrasive/grit disclosed by Mehta is not a dry-cleaning solids, Suchard discloses a similar abrasive cleaning device wherein dry-cleaning solids are a known and preferred abrasive in an abrasive cleaning device (see Suchard paragraphs [0012]-[0014]).  It would have been obvious to one of ordinary skill in the art at the time of filing to use dry-cleaning solids as disclosed by Suchard as the abrasive in Mehta since Suchard discloses that said dry-cleaning solids are not toxic or hazardous and are environmentally friendly (see Suchard paragraph [0012]).
While the discharge nozzle and handle of Mehta can be considered a spraying lance, to the extent that it could be argued that the discharge nozzle of Mehta is not a lance, Suchard discloses use of 
To the extent that it could be argued that Mehta and Suchard does not explicitly disclose dry air, Miller discloses that it is known in the art that dry air or nitrogen can be used as the pressurized gas in an abrasive blasting machine (see Miller col. 4, lines 8-14).  It would have been obvious to one of ordinary skill in the art at the time of filing to use dry air or nitrogen as the gas in Mehta/Suchard and the results would have been predictable (abrasive cleaning gas; see MPEP 2143(I)(B) where simple substitution of one known element for another to obtain predictable results is prima facie obvious).
With respect to the intended use recitations of claim 1 and recitations drawn to processing materials or articles worked upon, which do not provide structural relevancy to the claimed apparatus invention, the courts have ruled the following:  claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); and the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  Recitations directed to the intended use and the object to be worked upon does not provide structural relevancy and as such, the deposits and associated heat-transfer tubes of a heat-transfer system and 
As to claim 4, while Mehta does not explicitly disclose the pressure of the compressed air source, Suchard discloses that the pressure of the air can range from 75 to 180 psi (see Suchard paragraph [0038]) and it would have been obvious to one of ordinary skill in the art at the time of filing to have the pressure of the air from 75 – 180 psi as disclosed by Suchard and the results would have been predictable (abrasive cleaning stream).
As to claim 5, the combination of Mehta, Suchard and Miller discloses that the dry powder can be sodium carbonate, sodium bicarbonate, sodium hydroxide and/or silica (see Suchard paragraphs [0012]-[0014] where Suchard discloses the benefits of said dry-powder components, including being non-toxic, non-hazardous, and environmentally friendly).
As to claim 7, the combination of Mehta, Suchard and Miller discloses that the lance can have an internal diameter between ½” and 1” (~13 mm to ~25 mm) (see Suchard Fig. 3a).
As to claim 8, the combination of Mehta, Suchard and Miller discloses that the lance can have a length of 2 ft to 10 ft (~610 mm to ~3048 mm) (see Suchard Fig. 3b).
As to claim 9, the combination of Mehta, Suchard and Miller discloses that the powder can have a particle size between 20-100 microns (see Suchard paragraph [0015]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,543,444 to Mehta in view of U.S. Patent App. Pub. No. 2017/0022460 to Suchard and U.S. Patent No. 5,957,761 to Miller et al. as applied to claim 1 above, and further in view of U.S. Patent No. 6,186,869 to MacFarlane et al. and/or U.S. Patent No. 7,753,290 to Jacques et al.
Mehta, Suchard and Miller are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 6, the combination of Mehta, Suchard and Miller does not explicitly disclose the lance material. Use of steel is well known in the art and does not provide patentable significance (see MacFarlane col. 5, lines 32-54 disclosing a similar sprayer wherein the sprayer material is stainless steel; or see Jacques col. 8, lines 7-14 disclosing a similar sprayer wherein the sprayer material can be stainless steel as well as disclosing that use of stainless steel may increase the strength and corrosion resistance of the part).  It would have been obvious to one of ordinary skill in the art at the time of filing to use stainless steel as the lance material as is well known in the art as well as being known for its strength and corrosion resistance.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument as Shank, Mehta and Miller are relied upon for disclosing the newly added claim limitations as discussed above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714